Citation Nr: 9908690	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945.  This appeal arises from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).


REMAND

The veteran was granted a permanent and total disability 
rating for pension purposes in November 1996.  The veteran's 
current non-service connected disabilities include anxiety 
and depression, rated as 50 percent disabling; 
arteriosclerotic heart disease with angina and hypertension, 
rated as 60 percent disabling; and esophageal stricture, 
rated as 30 percent disabling.  His combined disability 
rating is 90 percent.

The veteran has contended that he is entitled to increased 
pension at the housebound rate.  The veteran would qualify 
for that benefit if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the veteran 
demonstrated (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 38 
C.F.R. §§ 3.351(d) (1998).

The Board of Veterans' Appeals (Board) notes that the veteran 
was last afforded a VA psychiatric examination in October 
1996.  That evaluation did not include comments on the effect 
of the veteran's psychiatric disorder on his ability to work 
or whether it renders him substantially confined to his 
dwelling and immediate premises.  The Board is of the opinion 
that a current VA psychiatric examination is necessary in 
order to properly evaluate the veteran's claim.

In this regard, the Board notes that the regulations with 
respect to rating psychiatric disorders were revised 
effective November 7, 1996.  The RO has assigned a 50 percent 
evaluation to the veteran's psychiatric disorder based on the 
new regulations.  The veteran filed his claim in August 1996, 
prior to the adoption of the new criteria.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In order to ensure due process of the veteran's claim, the RO 
must consider the veteran's psychiatric disability under the 
regulations in effect at the time his claim was filed, which 
in this case appear to be the most favorable to the veteran, 
since they provide for a 100 percent evaluation where the 
evidence shows that the veteran is demonstrably unable to 
obtain or retain employment as a result of his psychiatric 
disorder.  See 38 C.F.R. Part 4, Code 9400 (1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be examined by a VA 
psychiatrist who has not previously 
examined him to determine the current 
extent of his psychiatric disorder.  The 
examination report should include a 
detailed account of all pathology found to 
be present  The psychiatrist is requested 
to describe how the symptoms of the 
veteran's psychiatric disorder affect his 
social and industrial capacity, and 
whether they render him substantially 
confined to his dwelling and immediate 
premises.  The report of examination 
should include a complete rationale for 
all opinions expressed with as much detail 
as possible.  The diagnosis must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), and must include a 
Global Assessment of Functioning score 
(GAF), with interpretation of the 
significance of that score.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

3.  The RO should evaluate the veteran's 
psychiatric disorder with reference to 
the regulations in effect at the time of 
his claim in August 1996.  See 38 C.F.R. 
Part 4, Code 9400 (1995).

Following the above, the RO should review the evidence and 
determine whether the veteran's claim may now be granted.  If 
not, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given a reasonable opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


